Citation Nr: 1027539	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  05-06 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for migraine 
headaches, currently rated as 30 percent disabling.  

2.  Entitlement to an increased initial rating for depression 
with posttraumatic stress disorder (PTSD), currently rated as 30 
percent disabling.  

3.  Entitlement to an increased initial rating for residuals of a 
right lung pulmonary nodule removal (numbness and pressure of 
right rib cage and obstructive disease), rated as 0 percent 
disabling from August 8, 2002, to February 22, 2007, and as 30 
percent disabling since February 23, 2007.  

4.  Entitlement to an increased initial rating for a right knee 
disability, rated as 10 percent disabling from August 8, 2002, to 
October 10, 2006, and as 30 percent disabling since December 1, 
2007.  

5.  Entitlement to an increased initial rating for a left knee 
disability, currently rated as 10 percent disabling.  

6.  Entitlement to an increased initial rating for a right hip 
disability, currently rated as 10 percent disabling.  

7.  Entitlement to an increased initial rating for a lumbar spine 
disability, currently rated as 10 percent disabling.  

8.  Entitlement to an increased initial rating for a right 
shoulder disability, currently rated as 10 percent disabling.  

9.  Entitlement to an increased initial rating for a left 
shoulder disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and cousin


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 
1999.  

This matter comes before the Board of Veterans' Appeals (Board) 
from February 2003 and November 2004 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection and assigned a 30 percent rating for 
depression with PTSD, effective August 8, 2002; granted service 
connection and assigned 10 percent ratings for migraine 
headaches, a right knee disability, a left knee disability, a 
right hip disability, a lumbar spine disability, a right shoulder 
disability, and a left shoulder disability, all effective August 
8, 2002; and granted service connection and assigned a 0 percent 
rating for residuals of a right lung pulmonary nodule removal, 
effective August 8, 2002.  The Veteran testified before the Board 
in March 2010.  

A November 2004 statement of the case increased the rating for 
migraine headaches, from 10 percent to 30 percent disabling, 
effective August 8, 2002.  In a February 2007 rating decision, 
the RO assigned a temporary total rating for a right knee 
disability, effective October 11, 2006, and then assigned a 30 
percent rating for, effective December 1, 2007.  A February 2008 
rating decision increased the rating for residuals of a right 
lung pulmonary nodule removal, from 0 percent to 30 percent 
disabling, effective February 23, 2007.  However, as those grants 
do not represent total grants of benefits sought on appeal, the 
claims for increase remain before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  

The issue of entitlement to an increased rating for 
temporomandibular joint dysfunction has been raised by the 
record, but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  Additionally, a February 2008 rating 
decision granted a total disability rating for compensation based 
on individual unemployability (TDIU), effective February 23, 
2007.  The Veteran testified at his March 2010 central office 
hearing before the Board that he did not remember receiving the 
retroactive payments for his TDIU rating from February 23, 2007, 
to February 26, 2008.  He requested that an accounting audit be 
made of his disability compensation benefits.  A review of the 
file shows that an August 2008 rating decision did not include 
the TDIU rating among the list of the Veteran's disabilities that 
were subject to compensation. However, as that issue is not on 
appeal, the Board does not have jurisdiction over it, and it is 
therefore referred to the AOJ for appropriate action. 

The issues of entitlement to increased ratings for a right hip 
disability, a lumbar spine disability, a right shoulder 
disability, and a left shoulder disability are REMANDED to the RO 
via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's migraine headaches have been manifested by 
frequent prostrating and prolonged attacks productive of severe 
economic inadaptability.

2.  The Veteran's depression with PTSD is productive of 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep impairment, 
impairment of short- and long-term memory, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.   

3.  For the period from August 8, 2002, to February 22, 2007, the 
Veteran's residuals of a right lung pulmonary nodule removal were 
manifested by FEV-1 of no less than 97 percent predicted and FEV-
1/FVC of no less than 98 percent predicted.  There was no 
evidence of any functional limitation, nor was there evidence of 
removal or resection of ribs.  

4.  Since February 23, 2007, the Veteran's residuals of a right 
lung pulmonary nodule removal have been manifested by than FEV-1 
of no less than 56 percent predicted and FEV-1/FVC of no less 
than 78.5 percent predicted.  There was no evidence of any 
functional limitation, nor was there evidence of removal or 
resection of ribs.  

5.  For the period from August 8, 2002, to October 11, 2006, the 
Veteran's right knee disability was manifested by full extension 
and flexion limited at most to 100 degrees.  There is no 
objective evidence of dislocation, subluxation, or ankylosis.  
There is x-ray evidence of arthritis and objective evidence of 
slight instability.  

6.  Since December 1, 2007, the Veteran's right knee disability 
has been manifested by full extension, flexion limited to 110 
degrees, pain, effusion, and edema.  There is no clinical 
evidence of ankylosis, subluxation, dislocation, locking, 
crepitation, instability, weakness, or tenderness.

7.  The Veteran's left knee disability has been manifested by 
full extension and flexion limited at most to 120 degrees.  There 
is x-ray evidence of arthritis.  There is no evidence of 
effusion, instability, subluxation, or ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but not 
higher, for migraine headaches have been met.  38 U.S.C.A. §§ 
1155, 5107, (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.120, 4.124a, 
4.129, 4.130, Diagnostic Code 8100 (2009).

2.  The criteria for an initial rating of 50 percent, but not 
higher, for depression with PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9434 (2009).

3.  The criteria for an initial rating in excess of 0 percent for 
residuals of a right lung pulmonary nodule removal have not been 
met for the period from August 8, 2002, to February 23, 2007.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 4.96, 
4.97, Diagnostic Codes 5297, 6604 (2009).   

4.  The criteria for an initial rating in excess of 30 percent 
for residuals of a right lung pulmonary nodule removal have not 
been met since February 23, 2007.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.71a, 4.96, 4.97, Diagnostic Codes 
5297, 6604 (2009).   

5.  The criteria for an initial rating in excess of 10 percent 
for a right knee disability due to limitation of motion and 
arthritis have not been met for the period from August 8, 2002, 
to October 11, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2009).
6.  The criteria for a separate rating of 10 percent, but not 
higher, for right knee instability have been met for the period 
from August 8, 2002, to October 11, 2006.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2009).

7.  The criteria for a rating in excess of 30 percent disabling 
for a right knee disability have not been met since December 1, 
2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, 
Diagnostic Codes 5003, 5010, 5055, 5256, 5257, 5258, 5259, 5260, 
5261, 5262, 5263 (2009). 

8.  The criteria for an initial rating in excess of 10 percent 
for a left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based, as far as practically can be determined, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as to 
which of two ratings apply under a particular diagnostic code, 
the higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2009).  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40 (2009).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of the 
musculoskeletal system that becomes painful on use.  38 C.F.R. 
§ 4.40 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 
(2009).  However, the provisions of 38 C.F.R. § 4.40 (2009) and 
38 C.F.R. § 4.45 (2009) are applicable only in conjunction with 
the diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).

The standardized description of joint measurements is provided in 
Plate II under 38 C.F.R. § 4.71a (2009).  For VA purposes, normal 
extension and flexion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71a, Plate II (2009).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  For the purpose 
of rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45 (2009).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5003, 5010 (2009).  Diagnostic Code 5010, 
used to rate traumatic arthritis, directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003 (2009).  The limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003 (2009).  In the absence of limitation of motion, 
X-ray evidence of arthritis involving two or more major joints or 
joint groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating, while X-ray evidence of arthritis 
involving two or more major joint groups without occasional 
incapacitating exacerbations will warrant a 10 percent rating.  
The above ratings are to be combined, not added under DC 5003.  
38 C.F.R. § 4.71a, DC 5003, Note 1 (2009).  

A claimant who has arthritis and instability of the knee may be 
rated separately under DC 5003 and DC 5257.  However, a separate 
rating must be based on additional compensable disability.  38 
C.F.R. § 4.14 (2009); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 
(1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Separate ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee where a Veteran has both 
a compensable limitation of flexion and a compensable limitation 
of extension of the same leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 
69 Fed. Reg. 59990 (2005).  

Migraine Headaches 

The Veteran is currently in receipt of a 30 percent rating for 
his migraine headaches under Diagnostic Code 8100, which pertains 
to migraine headaches.  Under Diagnostic Code 8100, a 30 percent 
rating is warranted for characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A maximum 50 percent rating is warranted for very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2009). 

Post-service VA and private medical records dated from October 
1999 to June 2008 show that the Veteran received intermittent 
treatment for his migraine headaches.  He suffered from such 
symptoms as dull aches in the back of the head associated with an 
aura, numbness, seeing spots before his eyes, photophobia, and 
phonophobia.  CT scans of the head showed no evidence of an acute 
intracranial process.  The Veteran indicated in a December 2000 
private medical report that he had suffered from daily headaches 
for the previous six consecutive days.  In a January 2001 private 
medical report, the Veteran complained that his headaches 
occurred randomly and that he sometimes would experience three 
headaches in one day.  A December 2004 private medical report 
showed that the Veteran continued to experience two headaches a 
week despite his medication.  

On VA examination in December 2002, the Veteran reported that the 
frequency and duration of his migraine headaches varied.  He 
stated that sometimes he would have daily migraines for one week 
while other times he would have an episode two to three times a 
day.  He complained of being very sensitive to light and noise 
with occasional vomiting and loss of balance.  He reported that 
he was unable to do anything when the migraines occurred and that 
he had to be heavily medicated if he went to work.  The examiner 
diagnosed the Veteran with migraine headaches, noting that the 
frequency of the headaches varied.  The examiner stated that the 
Veteran currently took medications for his migraines and had 
flare-ups. 

At a September 2004 VA examination, the Veteran complained that 
when he had his migraine headaches, he developed an aura 
accompanied by loss of sight and partial blindness.  He also 
reported visualizing lines on the right side of his head, 
numbness on the left side of his body, an upset stomach, constant 
vomiting, and an elevated sense of hearing.  He stated that he 
experienced attacks of headaches almost every day that lasted for 
four or more hours.  He reported that because he suffered from so 
many migraine headaches, he had to stay medicated and in bed for 
prolonged periods of time.  The examiner diagnosed the Veteran 
with migraines.  

The Veteran testified before a Decision Review Officer in July 
2004 and testified with his cousin before the Board at a central 
office hearing in March 2010.  Testimony showed that the Veteran 
experienced migraine headaches approximately five to six times a 
week that typically lasted anywhere from two to six hours.  He 
testified that he sometimes experienced more migraines a month if 
he had migraine clusters because he would then get a migraine 
headache every few hours for one or two days.  He reported that 
the headaches would start on the right side of his head and would 
be followed by numbness that started on the right side of his 
body and would subsequently be transferred to the left side of 
his body.  He stated that when he had cluster migraine headaches, 
he had to keep taking medication until he fell asleep.  He 
testified that his headaches caused him to vomit even if he was 
on medication.  He also reported that he became disoriented when 
he was on heavy medication for his cluster headaches.  The 
Veteran's cousin testified that the Veteran had frequently gone 
to the emergency room at the Navy hospital for his migraine 
headaches.  He reported that he had witnessed the Veteran laying 
in bed in pain. 

The Veteran submitted a June 2007 lay statement from his friend 
and former employer in support of his claim.  The Veteran's 
former employer stated that the Veteran's severe headaches were 
worsening.  He reported that when the Veteran had been working 
for him, he had been unable to perform many of the tasks of his 
job due to his physical conditions.  He stated that the Veteran 
was often physically ill and was required to maintain several 
medical appointments that caused him to miss work.  He also noted 
that the Veteran often appeared lethargic and detached from 
reality due to his medication. 

In evaluating the Veteran's disability under Diagnostic Code 
8100, the Board finds that the evidence supports a finding of 
frequent, prolonged incapacitating attacks of headaches 
associated with photophobia, phonophobia, vomiting, and vertigo.  
The Veteran has stated that his headaches occur five to six times 
a week and last for two to six hours.  Additionally, he reported 
that he would often get cluster headaches where he would 
continuously experience a headache every few hours for one to two 
days.  He stated that when he suffered from cluster headaches, he 
had to continuously medicate himself until he fell asleep.  The 
Board finds that the attacks have been completely prostrating and 
prolonged.  They last two to six hours in length almost every day 
and sometimes occur consecutively for one to two days.  Moreover, 
despite taking medication for his headaches, the Veteran's 
headaches still cause him to vomit.  They also force him to stay 
medicated and in bed for prolonged periods of time.  The Board 
also finds that the evidence supports a finding that the 
headaches are productive of severe economic inadaptability, as is 
required for a higher rating of 50 percent.

The Veteran is currently not working, but the evidence shows that 
when he had been employed, he had to be heavily medicated to go 
to work, which would cause him to become disoriented, lethargic, 
and detached from reality.  Due to his headaches, he had been 
unable to perform many of the tasks of his job, had often been 
physically ill, and had often missed work for medical 
appointments.  The Board finds that being unable to perform many 
of the tasks of the job, frequently missing work for medical 
appointments, and going to work disoriented, lethargic, and 
detached from reality equates to severe economic inadaptability.  
The Board concludes that the preponderance of the evidence shows 
that the Veteran's headaches were productive of severe economic 
inadaptability.  Thus, the Board finds that an increased initial 
rating of 50 percent is warranted for migraine headaches.  
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2009).

The Board finds that the symptoms of the Veteran's headaches more 
nearly approximate the criteria for a 50 percent rating.  The 
Veteran's headaches are more frequent than the once per month 
envisioned by the 30 percent rating.  Furthermore, the headaches 
are shown to be completely prostrating and prolonged as well as 
productive of severe economic inadaptability.

However, the Board finds that consideration of an extraschedular 
rating is not warranted for migraine headaches.  The 50 percent 
criteria require severe economic inadaptability and frequent, 
completely prostrating attacks.  However, the Board does not find 
marked interference with employment or frequent hospitalization 
beyond that envisioned by the rating criteria which envision 
frequent, completely prostrating attacks and severe economic 
inadaptability.  38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8100 
(2009).

Therefore, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that an increased initial rating of 50 
percent, but not more, for the Veteran's migraine headaches is 
warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Depression With PTSD 

The Veteran is currently in receipt of a 30 percent rating for 
his disability under DC 9434, which applies to depression with 
PTSD.  38 C.F.R. § 4.130 (2009).

Under Diagnostic Code 9434, a 30 percent rating is assigned for a 
mental disorder (including depression with PTSD) when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as: depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less often); 
chronic sleep impairment; and mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is assigned when the psychiatric condition produces 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  A 70 
percent rating is assigned when the psychiatric condition 
produces occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to establish 
and maintain effective relationships.  A 100 percent rating is 
assigned when there is total occupational or social impairment 
due to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2009).

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  

Post-service VA and private medical records dated from June 2005 
to February 2010 show that the Veteran received intermittent 
treatment for anxiety disorder, PTSD, major depressive disorder, 
and bipolar I disorder.  He suffered from such symptoms as 
nightmares, intrusive thoughts, sleep difficulties, isolation 
from others, occasional suicidal thoughts, occasional homicidal 
ideation, mild panic attacks, flashbacks, avoidance of crowds, 
irritability, poor concentration, suspiciousness, withdrawal, 
obsessive thoughts, anger, hypervigilance, being easily startled, 
mania, racing thoughts, psychomotor agitation, hearing voices at 
times, depression, anxiety, mild paranoia, low energy and 
fatigue, feelings of hopelessness and uselessness, and 
hyperarousal.  In a July 2006 private medical report, the 
physician found that the Veteran was not employable for the 
foreseeable future.  The Veteran was assigned Global Assessment 
of Functioning (GAF) scores of 38, 45, 50, 55, and 58.  

A September 2005 Social Security Administration decision granted 
the Veteran disability benefits due to osteoarthritis and allied 
disorders and mood disorders.  

On VA examination in December 2002, the Veteran complained of 
sporadic sleep disturbance.  He stated that his concentration and 
appetite were adequate.  He reported mild sadness, infrequent 
crying, and occasional anxiety.  He stated that he was under 
pressure from a divorce and financial strain.  He denied any 
suicide attempts or panic attacks.  The Veteran reported living 
with his wife and daughter and having few friends.  He stated 
that he did chores around the house and spent his time watching 
some television.  Examination revealed casual and neat dress.  
The Veteran was alert and cooperative.  There was no evidence of 
loose associations, flight of ideas, bizarre motor movements, 
tics, delusions, hallucinations, ideas of reference, or 
suspiciousness.  The Veteran's mood was a bit tense but friendly 
and cooperative.  His affect was appropriate, and he was oriented 
in all spheres.  He had good memory, and his insight and judgment 
were adequate.  The examiner diagnosed the Veteran with 
depressive disorder, not otherwise specified, and assigned a GAF 
score of 60.  

At a September 2004 VA examination, the Veteran reported having 
low-grade chronic depression and not sleeping well on a fairly 
regular basis.  He stated that he would dream about the dead 
bodies in service.  He complained of being fairly isolated from 
people and not feeling full enjoyment of life like the way he 
used to.  He reported often feeling that he was in a rut.  He 
stated that he enjoyed working at a psychiatric hospital with 
adolescents but that he still felt depression and anxiety.  He 
also reported being stressed out easily at his job when the 
acuity on the ward was too high.  He stated that he helped around 
the house with cooking, cleaning, keeping up the yard, and fixing 
things.  He asserted that he did not like to be around crowds but 
reported that he got along well with people.  Examination 
revealed neat grooming and dress with normal behavior.  The 
Veteran was pleasant, cooperative, and polite and did not 
exaggerate his symptoms.  He was oriented in all spheres and 
alert.  There was no evidence of inhibited or vague speech, 
pressured speech, flight of ideas, loose associations, 
hallucinations, delusions, paranoia, ideas of reference, 
homicidal or suicidal ideation, obsessive behavior, or panic 
attacks.  The Veteran's speech was normal in rate and tone with 
good grammar and vocabulary.  He was spontaneous, logical, and 
communicated well.  There was evidence of some loss of 
self-confidence and bad dreams about dead bodies that he worked 
with.  The Veteran had mild depression, mild psychomotor 
retardation, and mild anxiety.  He had fair insight and good 
abstract ability, fund of information, and judgment.  The 
examiner diagnosed the Veteran with depression, not otherwise 
specified, and assigned a GAF score of 55.  

On VA examination in January 2008, the Veteran complained of 
daily intrusive memories of dead bodies in service, flashbacks, 
difficulty sleeping at night, isolating himself from others, 
depression, loss of interest in his usual activities, 
irritability, losing his temper easily, hypervigilance, and 
startling easily.  The Veteran reported quitting his job due to 
difficulties with supervisors and co-workers and difficulties in 
concentration and motivation.  Examination revealed appropriate 
behavior, appearance, and hygiene.  The Veteran was oriented in 
all spheres.  Affect and mood were depressed.  Speech and 
communication were normal.  Thought processes, judgment, memory, 
and abstract thinking were all intact.  There was no evidence of 
difficulty with concentration, panic attacks, suspiciousness, 
delusions, hallucinations, obsessive rituals, or suicidal or 
homicidal ideation.  The Veteran was diagnosed with chronic PTSD 
and alcohol abuse in remission.  The examiner noted that the 
Veteran had difficulty establishing and maintaining effective 
work and social relationships as well as disturbance of mood and 
motivation. 

The Veteran submitted a June 2007 lay statement from his friend 
and former employer in support of his claim.  The Veteran's 
former employer stated that the Veteran's insomnia, poor social 
skills, and inability to maintain composure in crowded areas were 
worsening.  He stated that the Veteran often appeared lethargic 
and detached from reality due to his mental health issues and 
medication.  He stated that the Veteran's mental condition caused 
him to require assistance from others to complete regular daily 
activities such as hygiene, shopping, and paying bills.  He 
reported that when the Veteran had been working for him, he had 
been unable to perform many of the tasks of his job due to his 
mental conditions.  He stated that the Veteran had been easily 
frustrated and had also been required to maintain several medical 
appointments that caused him to miss work.   

The Veteran testified before a Decision Review Officer in July 
2004 and testified with his cousin before the Board at a central 
office hearing in March 2010.  Testimony showed that the Veteran 
had recently divorced, partially due to his depression.  He 
testified that his relationship with his son had deteriorated and 
they barely spoke to each other.  He reported that he did not 
socialize with his friends.  He stated that he experienced at 
least four or five nightmares a month and daytime flashbacks 
about his time in service when he worked in mortuary affairs and 
handled dead bodies.  He also testified that he had no energy and 
that his depression was putting a strain on his relationship with 
his current wife.  He reported that he avoided any news about the 
war in Afghanistan or Iraq and that he did not like being around 
people.  He stated that he had memory problems where he would 
often forget where he was going, what day it was, and what time 
it was.  He testified that he was depressed most of the time and 
suffered from panic attacks when he crossed bridges.  He reported 
that he sometimes had trouble being motivated to shower or shave.  
The Veteran's cousin testified that he had witnessed the Veteran 
sitting in his car in a daze and staring off into space.  He 
reported that he had never observed the Veteran spending time 
with his wife or socializing with anyone.   

The December 2002 VA examination assigned a GAF score of 60, the 
September 2004 VA examination assigned a GAF score of 55, and the 
January 2008 VA examination assigned a GAF score of 40.  Various 
post-service treatment records assigned GAF scores of 38, 45, 50, 
55, and 58.  The Global Assessment of Functioning scale is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-illness.  
Under DSM-IV, GAF scores of 55, 58, and 60 indicate moderate 
symptoms (flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (few friends, conflicts with peers or 
co-workers).  GAF scores of 45 and 50 indicate serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (no friends, unable to keep a job).  GAF 
scores of 38 and 40 indicate some impairment in reality testing 
or communication (speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (depressed 
man avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and is 
failing at school).  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of the 
percentage VA disability rating to be assigned; the percentage 
evaluation is to be based on all the evidence on occupational and 
social impairment.  38 C.F.R. § 4.126 (2009); VAOPGCPREC 10-95 
(1995); 60 Fed. Reg. 43186 (1995).  

Based upon the above evidence, the Board finds that the Veteran's 
disability more nearly approximates the criteria for an increased 
50 percent disability rating.  The evidence tends to show that 
the Veteran's depression with PTSD is productive of difficulty in 
establishing and maintaining effective work and social 
relationships.  The Veteran quit his job due to his difficulties 
getting along with co-workers and his difficulties in 
concentration and motivation.  His psychiatric disability has 
also affected his personal relationships by causing a previous 
marriage to end in divorce and producing visible strain with his 
current wife and son.  Additionally, the Veteran does not 
socialize and dislikes being around other people, preferring to 
isolate himself.  His treating physicians and VA examiners have 
reported that the Veteran has symptoms such as suicidal and 
homicidal ideation and auditory hallucinations.  Assessments of 
his condition show that he exhibits memory impairment, 
irritability, anger, anxiety, panic attacks, and depression.  The 
Veteran's psychiatric symptoms have been noted to significantly 
interfere in his ability to relate to others, and the Board finds 
that the Veteran's social and occupational difficulty, suicidal 
and homicidal ideation, auditory hallucinations, and memory 
impairment are sufficient to warrant an increased initial rating 
of 50 percent for his depression with PTSD.

However, the Board finds that an increased initial rating higher 
than 50 percent is not warranted.  There is no evidence of speech 
that is intermittently illogical, obscure, or irrelevant.  
Rather, the Veteran's speech is consistently noted to be clear 
and logical.  While the Veteran has depression and panic attacks, 
he does not experience near-continuous panic or depression 
affecting the ability to function independently, appropriately, 
and effectively.  Likewise, the medical evidence generally shows 
fair judgment, fair insight, and a neat appearance.  Impairment 
of abstract thinking is not shown.  Thus, the findings do not 
support the conclusion that the Veteran has severely impaired 
impulse control, spatial disorientation, or persistent neglect of 
personal appearance and hygiene.  While the Veteran quit his job 
in large part due to his psychiatric disorder, the evidence does 
not show as a whole that he has deficiencies in most areas or an 
inability to establish and maintain effective relationships which 
would warrant a 70 percent rating.  Accordingly, the Board finds 
that an increased initial rating of 50 percent, but no higher, is 
warranted.  

In sum, resolving all reasonable doubt in the favor of the 
Veteran, the Board finds that the weight of the credible evidence 
demonstrates that an increased initial rating of 50 percent, but 
not higher, for the Veteran's depression with PTSD is warranted.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Residuals of a Right Lung Pulmonary Nodule Removal 

The Board notes that the Veteran filed a notice of disagreement 
in October 2003 for the initial 10 percent rating for the tender 
scar residuals of a right lung pulmonary nodule removal.  
However, the Veteran withdrew that issue from appeal in July 2004 
before a statement of the case was issued, and therefore that 
issue is not before the Board.  

The Veteran has residuals of a right lung pulmonary nodule 
removal.  Residuals of a right lung pulmonary nodule removal is 
an unlisted disorder that has been rated by analogy under 
Diagnostic Codes 6820-6604.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires the use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen. 38 C.F.R. § 4.27 (2009).  Diagnostic Code 6820 pertains 
to benign neoplasms of any specified part of the respiratory 
system and is rated using an appropriate respiratory analogy.  
Diagnostic Code 6604 pertains to chronic obstructive pulmonary 
disease.  Because of the nature of the Veteran's disability, the 
Board finds that the rating criteria applied by the RO are 
appropriate.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 
C.F.R. §§ 4.20, 4.21 (2009).  The Board finds that the Veteran's 
disability can also be rated under 38 C.F.R. § 4.71a, DC 5297, 
which pertains to removal of ribs.  The Board can identify no 
more appropriate diagnostic codes and the Veteran has not 
identified any.  Butts v. Brown, 5 Vet. App. 532 (1993).  
Accordingly, the Board will proceed with an analysis of the 
Veteran's disability under these diagnostic codes.  

Respiratory disorders are rated under Diagnostic Codes 6600 
through 6817 and 6822 through 6847.  Ratings under those 
diagnostic codes will not be combined with each other.  Rather, a 
single rating will be assigned under the diagnostic code which 
reflects the predominant disability with elevation to the next 
higher evaluation only where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.96(a) (2009). 
 
In considering the applicability of other diagnostic codes, the 
Board finds that Diagnostic Codes 6601 (bronchiectasis) and 6602 
(bronchial asthma) are not applicable, as the medical evidence 
does not show that the Veteran has been diagnosed with either 
condition.  Additionally, as the rating criteria for Diagnostic 
Codes 6600 (chronic bronchitis) and 6603 (pulmonary emphysema) 
are identical to that of Diagnostic Code 6604, under which the 
Veteran is currently rated, the Board will not further address 
either Diagnostic Code 6600 or 6603. 

Under Diagnostic Code 6604, a 10 percent rating is warranted when 
the Forced Expiratory Volume in one second (FEV-1) is 71 to 80 
percent predicted, or; Forced Expiratory Volume in one second 
(FEV-1) to Forced Vital Capacity (FVC) is 71 to 80 percent 
predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)) is 66 to 80 percent 
predicted.  A 30 percent rating is warranted for FEV-1 of 56 to 
70 percent predicted, or; FEV-1/FVC of 56 to 70 percent 
predicted, or; DLCO (SB) of 56 to 65 percent predicted.  A 60 
percent rating is warranted for a FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent predicted, or; DLCO 
(SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation.  A 100 percent rating is warranted 
for FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 
40 percent, or; DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, or cor pulmonale 
or pulmonary hypertension, or; requires outpatient oxygen 
therapy.  38 C.F.R. § 4.97, Diagnostic Code 6604 (2009).  

Diagnostic Code 5297 provides for the assignment of a 10 percent 
rating for removal of one rib or resection of two or more ribs 
without regeneration.  Assignment of a 20 percent disability 
rating requires the removal of two ribs.  A 30 percent rating is 
warranted where three or four ribs have been removed.  A 40 
percent rating is warranted where five or six ribs have been 
removed.  A maximum 50 percent rating is warranted for the 
removal of six or more ribs.  The rating for rib resection or 
removal is not to be applied with ratings for purulent pleurisy, 
lobectomy, pneumonectomy or injuries of pleural cavity.  However, 
rib resection will be considered as rib removal in thoracoplasty 
performed for collapse therapy or to accomplish obliteration of 
space and will be combined with the rating for lung collapse or 
with the rating for lobectomy, pneumonectomy or the graduated 
ratings for pulmonary tuberculosis.   38 C.F.R. § 4.71a, 
Diagnostic Code 5297 (2009).  

1.  August 8, 2002, to February 22, 2007 

The Veteran's residuals of a right lung pulmonary nodule removal 
were rated as 0 percent disabling from August 8, 2002, to 
February 22, 2007.  

Post-service private medical records dated from January 2001 to 
September 2002 show that the Veteran received treatment for 
right-sided chest pain that radiated to his back and right-sided 
chest pressure.  The Veteran denied any cough, hemoptysis, 
pleuritic pain, shortness of breath, or shortness of breath on 
exertion.  An October 2001 chest x-ray showed surgical sutures 
and scar in the right upper lobe, but there was no evidence of 
acute disease.  

On VA examination in December 2002, the Veteran complained of 
pressure and numbness in the upper rib cage area.  He reported 
pain with any firm palpation in the upper rib cage area.  
Examination revealed no rales, rhonchi, or wheezes in the lungs.  
An x-ray of the chest showed post-operative changes in the right 
upper lobe.  There was no acute process in the chest.  X-rays of 
the right and left ribs indicated that they were within normal 
limits.  A pulmonary function test (PFT) revealed FEV-1 of 97 
percent and FEV-1/FVC of 98 percent.  There was evidence of 
obstructive spirometry.  The examiner diagnosed the Veteran with 
status post surgical removal of lung nodule with residual 
numbness and pressure of the upper right rib cage and obstructive 
disease.  

At a September 2004 VA examination, other than reporting pain 
over the area of the residual scar from the pulmonary nodule 
removal, the Veteran did not report any real pulmonary symptoms.  
He had no shortness of breath or functional impairment.  
Examination revealed clear lungs with a scar to the posterior 
thorax.  An x-ray of the chest showed no active pulmonary 
disease.  Suture material related to previous surgery was noted 
in the right upper lobe.  A PFT indicated FEV-1 of 97 percent and 
FEV-1/FVC of 98 percent.  There was evidence of mild obstruction 
with a significant improvement with bronchodilator.  The Veteran 
was diagnosed with post-operative removal of pulmonary nodule 
from the right lung with numbness and pressure on the right rib 
cage.  

The Veteran testified before a Decision Review Officer in July 
2004.  Testimony showed that the Veteran suffered from constant 
chest pain and pressure on the right side.  He testified that he 
had to periodically change positions while driving and that he 
had to stop for relief while walking.  

In order to achieve the next higher 10 percent rating under 
Diagnostic Code 6604, PFTs must show any of the following: FEV-1 
of 71 to 80 percent predicted, FEV-1/FVC of 71 to 80 percent 
predicted, or DLCO (SB) of 66 to 80 percent predicted.  38 C.F.R. 
§ 4.97, Diagnostic Code 6604 (2009).  Only post-bronchodilation 
results are to be considered for VA purposes.  61 Fed. Reg. 46270 
(Sept. 5, 1996).  At both of the Veteran's VA examinations in 
December 2002 and September 2004, the reported FEV-1 findings 
were 97 percent predicted, and the reported FEV-1/FVC findings 
were 98 percent predicted.  There were no DLCO (SB) findings in 
the evidence of record.  The PFT findings do not show FEV-1 of 71 
to 80 percent predicted, FEV-1/FVC of 71 to 80 percent predicted, 
or DLCO (SB) of 66 to 80 percent predicted.  Thus, Diagnostic 
Code 6604 cannot serve as the basis for an increased initial 
rating in this case.  

Under Diagnostic Code 5297, a 10 percent rating is warranted for 
removal of one rib or resection of two or more ribs without 
regeneration.  38 C.F.R. § 4.71a, DC 5297.  Although the Veteran 
has numbness and pressure in his upper right rib cage, the 
evidence of record does not show any overall functional 
limitation due to the pulmonary nodule removal.  There is also no 
evidence of removal or resection of ribs associated with the 
pulmonary nodule removal.  X-rays of the ribs in December 2002 
were all within normal limits, and all chest x-rays indicated no 
acute process in the chest.  Therefore, an increased initial 
rating for residuals of a right lung pulmonary nodule removal is 
not warranted under Diagnostic Code 5297.    

In sum, the Board finds that the weight of the credible evidence 
demonstrates that the Veteran's residuals of a right lung 
pulmonary nodule removal did not warrant a rating in excess of 0 
percent disabling for the period under consideration.  The 
preponderance of the evidence is against the claim, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 
2.  February 23, 2007, to Present 

The Veteran's residuals of a right lung pulmonary nodule removal 
have been rated as 30 percent disabling since February 23, 2007.  

On VA examination in November 2007, the Veteran complained of 
constant aching and squeezing pain in the ribs and right chest 
area that was a 10/10 in severity when it was at its highest 
level.  He reported that the pain either occurred by itself or 
was elicited by physical activity, food, or stress.  He took 
anti-inflammatory pain medication.  He denied that the condition 
had ever been infected.  He also complained of coughing up thick, 
yellowish sputum, having shortness of breath at rest after 
walking one city block, and having to sleep almost upright at 
night because shortness of breath would occur if he lay down.  
Examination revealed normal lungs and ribs.  An x-ray of the 
chest showed post-surgical changes in the upper lobe but no 
active pulmonary disease otherwise.  An x-ray of the right ribs 
showed normal ribs.  A PFT indicated FEV-1 of 56 percent and FEV-
1/FVC of 78.5 percent.  The results revealed nonspecific moderate 
restriction that was due to the increase in the Veteran's 
abdominal girth.  A DLCO test was not performed because the PFT 
results were sufficient to evaluate the lung status.  The 
examiner diagnosed the Veteran with post-operative removal of 
pulmonary nodule, right lung, with residual scar.  

The Veteran submitted a June 2007 lay statement from his friend 
and former employer in support of his claim.  The Veteran's 
former employer stated that the Veteran's chest pain and 
discomfort were worsening.  He reported that when the Veteran had 
been working for him, he had been unable to perform many of the 
tasks of his job due to his physical conditions.  He stated that 
the Veteran was often physically ill and was required to maintain 
several medical appointments that caused him to miss work.   

The Veteran and his cousin testified before the Board at a 
central office hearing in March 2010.  Testimony showed that the 
Veteran had two ribs on his right side removed as well as part of 
his lung.  He testified that he suffered from constant pressure 
and pain in the right rib area.  He reported that he had 
breathing problems and used an inhaler.  He stated that he could 
only walk about 100 meters before he ran out of breath and that 
he had problems with contracting colds and bronchitis that would 
linger.  The Veteran's cousin testified that he had witnessed the 
Veteran having breathing trouble and catching colds.  

In order to achieve the next higher 60 percent rating under 
Diagnostic Code 6604, PFTs must show any of the following: FEV-1 
of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent 
predicted, DLCO (SB) of 40 to 55 percent predicted, or maximum 
oxygen consumption of 15 to 20 ml/kg/min.  38 C.F.R. § 4.97, 
Diagnostic Code 6604 (2009).  Only post-bronchodilation results 
are to be considered for VA purposes.  61 Fed. Reg. 46270 (Sept. 
5, 1996).  On VA examination in November 2007, the reported FEV-1 
findings were 56 percent predicted, and the reported FEV-1/FVC 
findings were 78.5 percent predicted.  A DLCO test was not 
performed because the PFT results were sufficient to evaluate the 
lung status.  Furthermore, there was no evidence of maximum 
oxygen consumption of 15 to 20 ml/kg/min.  The PFT findings do 
not show FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 
55 percent predicted, DLCO (SB) of 40 to 55 percent predicted, or 
maximum oxygen consumption of 15 to 20 ml/kg/min.  Thus, the 
Board finds that Diagnostic Code 6604 cannot serve as the basis 
for an increased initial rating in this case.  

Under Diagnostic Code 5297, a 40 percent rating is warranted for 
removal of five or six ribs.  38 C.F.R. § 4.71a, Diagnostic Code 
5297 (2009).  In this case, although the Veteran has pain and 
pressure in his upper right rib cage, the evidence of record does 
not show any overall functional limitation due to the pulmonary 
nodule removal.  Although the Veteran contends that he had two 
ribs on the right side removed in association with his pulmonary 
nodule removal, there is no objective evidence that any ribs were 
ever removed.  X-rays of the ribs in November 2007 were all 
within normal limits, and all chest x-rays indicated no acute 
process in the chest.  Therefore, an increased initial rating for 
residuals of a right lung pulmonary nodule removal is not 
warranted under Diagnostic Code 5297.  In addition, no separate 
rating is warranted for any removal or resection of the ribs 
because the ribs were shown on x-rays to be normal.

In sum, the Board finds that the weight of the credible evidence 
demonstrates that the Veteran's residuals of a right lung 
pulmonary nodule removal do not warrant a rating in excess of 30 
percent for the period under consideration.  The preponderance of 
the evidence is against the claim, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).
Right Knee Disability 

1.  August 8, 2002, to October 10, 2006 

The Veteran's right knee disability has been rated as 10 percent 
disabling from August 8, 2002, to October 10, 2006.  

The Veteran's right knee disability is rated under Diagnostic 
Code 5003, which contemplates degenerative arthritis of the knee.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  Diagnostic Code 
5260, which contemplates limitation of flexion of the leg, and 
Diagnostic Code 5261, which contemplates limitation of extension 
of the leg, are also applicable in this claim.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2009).  Diagnostic Code 
5257, which contemplates recurrent subluxation or lateral 
instability, is also applicable in this claim.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2009).

In considering the applicability of other diagnostic codes, the 
Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 
5258, (dislocation of semilunar cartilage), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (impairment of the tibia 
and fibula), and 5263 (genu recurvatum) are not applicable, as 
the medical evidence does not show that the Veteran has any of 
those conditions.  Specifically, no treatment record, or any 
report of VA examination demonstrate any objective finding of 
malunion or nonunion of the tibia or fibula, genu recurvatum, or 
ankylosis of the right knee.  Similarly, symptomatic removal and 
dislocation of the semilunar cartilage have not been 
demonstrated. 

Post-service VA and private medical records dated from July 2002 
to September 2006 show that the Veteran received intermittent 
treatment for osteoarthritis of the right knee status post ACL 
reconstruction, right knee pain, and degenerative joint disease 
of the right knee.  He suffered from such symptoms as pain, 
catching, swelling, crepitation, and varus deformity.  At a March 
2005 treatment session, the Veteran complained of a feeling of 
instability with weightbearing.  Range of motion testing of the 
right knee revealed 100 degrees flexion and 0 degrees extension.  
There was mild laxity noted with varus and valgus stress.  A June 
2005 private medical report indicated that the Veteran had 120 
degrees flexion and 0 degrees extension in the right knee.  

On VA examination in December 2002, the Veteran complained that 
his right knee was very painful and that he felt numbness on the 
medial side of the knee.  He reported that after walking for a 
while, the pain would be exacerbated and cause his right knee to 
lock up.  Examination revealed that the Veteran ambulated with no 
assistive devices and had a normal gait and posture.  There was 
an abnormal sign of weightbearing, which was lying over on the 
medial aspects of both feet.  There was a 7 centimeter well-
healed scar on the anterior surface of the right knee and 
tenderness to palpation, but there was no evidence of swelling or 
heat.  Range of motion testing of the right knee showed 105 
degrees flexion and 0 degrees extension, with pain.  Drawer test 
and McMurray's test were negative.  The Veteran had normal motor 
strength and neurologic examination.  Knee jerk and ankle jerk 
were not appreciated.  An x-ray of the right knee indicated post-
operative and degenerative changes of the right knee.  The 
examiner diagnosed the Veteran with degenerative joint disease of 
the right knee, status post-operative.  

At a September 2004 VA examination, the Veteran complained of 
pain, swelling, and instability in his right knee.  He reported 
not being able to run as far as he used to.  He stated that he 
had pain and stiffness with movement and standing.  He also 
reported having difficulty kneeling and squatting.  Examination 
revealed normal gait and posture.  The right knee showed two 
surgical scars.  Drawer and McMurray's sign were negative.  There 
was evidence of crepitus.  Range of motion testing of the right 
knee showed 115 degrees flexion and 0 degrees extension with 
pain.  The right knee was not further limited by fatigue, 
weakness, lack, of endurance, or incoordination.  Neurological 
examination indicated normal motor and sensory function.  The 
right lower extremity reflexes showed knee jerk 2+ and ankle jerk 
2+.  The examiner diagnosed the Veteran with post-operative 
degenerative joint disease of the right knee.  

The Veteran testified before a Decision Review Officer in July 
2004.  Testimony showed that the Veteran had clicking, pain, and 
swelling in his right knee.  He reported that his knee gave way 
at times.  He stated that he could not make any sudden moves and 
had to be very careful when walking.  He also testified that he 
could not run at all. 

For VA purposes, normal extension and flexion of the knee is from 
0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2009).  On the 
above examinations, the Veteran's right knee had flexion limited 
at most to 100 degrees, as demonstrated at a March 2005 private 
treatment session.  The flexion of the Veteran's right knee must 
be limited to 30 degrees in order to warrant an increased initial 
rating of 20 percent.  38 C.F.R. § 4.71a, DC 5260 (2009).  
Diagnostic Code 5260 therefore cannot serve as a basis for an 
increased rating in this case.  Similarly, an increased initial 
rating is not warranted under Diagnostic Code 5261.  The Veteran 
had full extension on all of the above examinations.  The 
Veteran's right knee extension would have to be limited to 15 
degrees in order to warrant an increased rating of 20 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).  Therefore, 
Diagnostic Code 5261 cannot serve as a basis for an increased 
initial rating for the Veteran's right knee disability.  

The Board has determined that the Veteran is not entitled to 
compensable ratings  under Diagnostic Codes 5260 and 5261.  
Because he did not meet the criteria for compensable ratings 
under either diagnostic code, no separate ratings are warranted.  
VAOPGCPREC 9-04 (2004), 69 Fed. Reg. 59990 (2005). 

The Board also finds that the Veteran is not entitled to an 
increased rating due to functional impairment as a result of pain 
on repetitive use.  Although the Veteran complained of suffering 
flare-ups of pain and stiffness, there was no evidence which 
suggests, that, on repetitive use, the right knee would be 
restricted by pain or other factors to only 30 degrees flexion or 
15 degrees extension, the criteria for a 20 percent rating, or 
restricted such that any separate compensable ratings would be 
warranted.  In fact, the right knee was limited at most to 100 
degrees flexion with full extension upon repetitive motion, 
although with pain.  Thus, even considering the effects of pain 
on use, the evidence does not show that the right knee is limited 
in motion to 15 degrees extension or 30 degrees flexion, and thus 
the requirements for an increased initial rating are not met.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Furthermore, the Board finds that the evidence 
does not show that any additional functional limitation would 
result in the Veteran warranting any separate compensable ratings 
for limitation of extension and flexion. 

Diagnostic Code 5257 provides a 10 percent rating for slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is warranted for moderate recurrent subluxation or lateral 
instability.  A 30 percent rating is warranted for severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).  

The medical evidence does not show any recurrent subluxation, nor 
does the Veteran report any subluxation.  With respect to 
instability, the Veteran complained that his right knee gave way 
occasionally and that he sometimes experienced a feeling of 
instability with weightbearing.  The medical evidence of record 
showed that the Veteran suffered from mild laxity with varus and 
valgus stress.  The Board finds that the objective medical 
evidence indicates that for the period under consideration, the 
Veteran suffered from periodic, recurrent right knee instability.  
There is no evidence that the Veteran's right knee instability 
was frequent or that it caused him to fall.  In the absence of 
objective evidence of frequent instability, the Board finds that 
any such instability of which the Veteran suffered to be no more 
than slight.  Resolving all reasonable doubt in favor of the 
Veteran, the Board finds that a separate 10 percent rating, but 
not higher, for slight right knee instability was warranted under 
Diagnostic Code 5257 for the period under consideration.  

A claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Code 5003 and Diagnostic 
Code 5257, and rating a knee disability under both of those codes 
does not amount to pyramiding.  38 C.F.R. § 4.14 (2009); 
VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); Esteban v. 
Brown, 6 Vet. App. 259 (1994).  However, a separate rating must 
be based on additional disability.  There is x-ray evidence in 
this case that demonstrates that the Veteran's right knee 
disability is manifested by arthritis.  The criteria under 
Diagnostic Codes 5003 and 5010 apply when limitation of motion 
would be noncompensable under a limitation of motion code.  38 
C.F.R. § 4.71a, DCs 5003, 5010 (2009).  The Veteran's right knee 
disability is noncompensable under Diagnostic Codes 5260 and 
5261, which are diagnostic codes predicated on limitation of 
motion.  An increased 20 percent rating is not warranted unless 
there is x-ray evidence of arthritis involving two or more major 
joint groups with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, DC 5003 (2009).  In this case, the evidence 
does not show that the Veteran's arthritis results in occasional 
incapacitating exacerbations.  Therefore, a rating in excess of 
10 percent for right knee arthritis is not warranted. 

In sum, the Board finds that the weight of the credible evidence 
demonstrates that the Veteran's right knee limitation of motion 
and arthritis disability did not warrant a rating in excess of 10 
percent for the period under consideration.  However, the Board 
finds that the evidence shows that the Veteran's right knee 
disability warranted a separate 10 percent rating for instability 
for the period under consideration.  All reasonable doubt has 
been resolved in favor of the Veteran in making this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

2.  December 1, 2007, to Present 

Since December 1, 2007, the Veteran's right knee disability has 
been rated as 30 percent disabling under Diagnostic Code 5055, 
which contemplates a knee replacement (prosthesis).  Diagnostic 
Code 5055 provides a 100 percent rating for one year following 
knee replacement.  That rating is not at issue, as that is the 
maximum rating for a service-connected knee disability.  A higher 
rating is not available.  The regulations provide that after one 
year following prosthetic replacement of the knee joint, with 
intermediate degrees of residual weakness, pain, or limitation of 
motion, the disability will be rated by analogy to Diagnostic 
Codes 5256, 5261, or 5262, with a minimum rating of 30 percent.  
A higher rating of 60 percent is not warranted unless evidence 
demonstrates chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2009).

On VA examination in February 2008, the Veteran complained that 
since his total right knee arthroplasty, he had suffered from 
weakness of the implanted joint, stiffness, swelling, painful 
motion, heat, giving way, and lack of endurance.  He reported 
constant aching right knee pain that was a severity of 7/10 at 
the highest level.  Examination revealed an elevated scar over 
the right knee that was 24 centimeters by 0.75 centimeters.  
There was no tenderness, disfigurement, ulceration, adherence, 
instability, inflammation, edema, or tissue loss of the scar.  
There was keloid formation of the scar that was less than 6 
square inches.  The scar was hypopigmented less than 6 square 
inches, and there was hyperpigmentation or abnormal texture 
noted.  The Veteran had normal posture.  Gait was abnormal with a 
positive moderate limp favoring his right lower extremity.  There 
were no abnormal signs of weightbearing.  The Veteran required 
the use of a cane secondary to bilateral knee pain and low back 
pain.  Examination revealed tenderness, heat, locking pain, and 
guarding of movement on the right knee.  The right knee joint was 
not in any fixed position or ankylosis.  Range of motion of the 
right knee showed 110 degrees flexion and 0 degrees extension 
with pain.  After repetitive use, the Veteran was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  The examiner was unable to conduct 
medial and lateral collateral ligaments, anterior and posterior 
cruciate ligaments, and medial and lateral meniscus testing on 
the right side due to significant guarding and complaints of 
pain.  An x-ray of the right knee noted prosthetic replacement of 
the right femorotibial joint.  The examiner diagnosed the Veteran 
with status post right total knee arthroplasty with residual scar 
and noted that the Veteran had difficulty with prolonged 
standing, walking, kneeling, or climbing stairs.  

The Veteran and his cousin testified before the Board at a 
central office hearing in March 2010.  Testimony revealed that 
the Veteran sometimes used a four-point cane and walker to 
ambulate.  He testified that he could not straighten his right 
leg completely due to right knee pain.  He reported that his 
right knee had weakened and collapsed on him before.  He 
testified that he had fallen due to his knee disability.  He also 
stated that his right knee swelled up every day.  

The Board finds that the evidence does not show that the chronic 
residuals of the right knee after one year following prosthetic 
replacement warrant a rating in excess of 30 percent.  On the 
above examination for the period under consideration, the 
Veteran's right knee had full extension, or extension to 0 
degrees.  Extension to 0 degrees warrants a noncompensable 
rating.  Diagnostic Code 5261 therefore cannot serve as a basis 
for an increased rating in this case.  Similarly, Diagnostic Code 
5260 cannot serve as a basis for an increased rating in this 
case.  Flexion limited at most to 110 degrees in the right knee, 
as demonstrated on the February 2008 VA examination, does not 
warrant a compensable rating under Diagnostic Code 5260.  
Additionally, the Board notes that a 30 percent rating is the 
highest rating available for limitation of flexion of the leg.  
Thus, a higher rating would not be available for limitation of 
flexion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2009).  

On VA examination in February 2008, the examiner found no 
repetitive use component to the Veteran's history.  He had no 
increased limitation of motion due to pain, weakness, 
fatigability, lack of endurance, or incoordination.  There was 
tenderness, heat, locking pain, and guarding of movement on the 
right knee.  The right knee joint was not in any fixed position 
or ankylosis.  The examiner was unable to conduct medial and 
lateral collateral ligaments, anterior and posterior cruciate 
ligaments, and medial and lateral meniscus testing on the right 
side due to significant guarding and complaints of pain.  The 
Veteran made no complaints of subluxation, and although he 
reported instability and giving way of the right knee, no 
clinical findings of instability, subluxation, or dislocation of 
the right knee were shown.  By analogy to the diagnostic codes 
shown in Diagnostic Code 5055, for rating of the knee, ankylosis 
is not shown, nonunion of the tibia and fibula with loose motion 
requiring a brace is not shown, and weakness of the right knee, 
though reported, is not shown on objective examination.  There is 
also no evidence of symptomatic removal of semilunar cartilage or 
dislocated semilunar cartilage, nor is there evidence of 
instability or subluxation.  38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5257, 5258, 5259, 5262, 5263 (2009).  Thus, a rating in 
excess of 30 percent is not warranted under Diagnostic Codes 
5256, 5257, 5258, 5259, 5260, 5261, 5262, and 5263.  In addition, 
the Board finds that the recited clinical findings do not show 
that the residuals consisted of severe painful motion or weakness 
in the affected extremity to warrant a 60 percent rating under DC 
5055.  The VA examiner found no additional limitation of motion 
due to weakness or pain.

With consideration of a separate rating for the scar on the right 
knee, the Board notes that in the February 2008 VA examination 
report, it was noted the Veteran had an elevated scar over the 
right knee that was 24 centimeters by 0.75 centimeters.  The 
Veteran has not reported any symptoms associated with his scar.  
The evidence indicated no tenderness, disfigurement, ulceration, 
adherence, instability, inflammation, edema, or tissue loss of 
the scar.  There was keloid formation of the scar that was less 
than 6 square inches.  The scar was hypopigmented less than 6 
square inches, and there was hyperpigmentation or abnormal 
texture noted.  Based on the clinical findings, the preponderance 
of the evidence is against a finding that a separate, compensable 
rating for the scar on the right knee is warranted.  38 C.F.R. § 
4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2001-2009) (10 
percent rating is warranted for a scar which is superficial and 
poorly nourished with repeated ulceration, superficial or 
unstable, superficial or painful, or takes up an area of 144 
square inches or greater). 

In sum, the Board finds that the weight of the credible evidence 
demonstrates that the Veteran's right knee disability did not 
warrant a rating in excess of 30 percent for the period under 
consideration.  The preponderance of the evidence is against the 
claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Knee Disability 

The Veteran's left knee disability is rated under Diagnostic Code 
5003, which contemplates degenerative arthritis of the knee.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  Diagnostic Code 
5260, which contemplates limitation of flexion of the leg, and 
Diagnostic Code 5261, which contemplates limitation of extension 
of the leg, are also applicable in this claim.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2009).  Diagnostic Code 
5257, which contemplates recurrent subluxation or lateral 
instability, is also potentially applicable in this claim.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).

In considering the applicability of other diagnostic codes, the 
Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 
5258, (dislocation of semilunar cartilage), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (impairment of the tibia 
and fibula), and 5263 (genu recurvatum) are not applicable in 
this instance, as the medical evidence does not show that the 
Veteran has any of those conditions.  Specifically, no treatment 
record, or any report of VA examination demonstrate any objective 
finding of malunion or nonunion of the tibia or fibula, genu 
recurvatum, or ankylosis of the left knee.  Similarly, 
symptomatic removal and dislocation of the semilunar cartilage 
have not been demonstrated.      

Post-service VA and private medical records dated from July 2002 
to March 2007 show that the Veteran received intermittent 
treatment for internal derangement of the left knee, left knee 
pain, degenerative arthritis of the left knee, and arthralgia of 
the left knee.  He suffered from such symptoms as mild 
tenderness, catching, crepitation, and varus deformity.  A June 
2005 private medical report indicated that the Veteran had 120 
degrees flexion and 0 degrees extension in the left knee.  

On VA examination in December 2002, the Veteran reported that his 
left knee began to hurt about three to four years after he 
started having right knee problems.  He complained of daily left 
knee pain, especially when it was cold.  Examination revealed 
that the Veteran ambulated with no assistive devices and had a 
normal gait and posture.  There was no evidence of swelling or 
heat of the left knee.  Drawer test and McMurray's test were 
negative.  There was an abnormal sign of weightbearing, which was 
lying over on the medial aspects of both feet.  Range of motion 
testing of the left knee showed 140 degrees flexion and 0 degrees 
extension with no pain.  The Veteran had normal motor strength 
and neurologic examination.  Knee jerk and ankle jerk were not 
appreciated.  An x-ray of the left knee was normal.  The examiner 
found that there was no pathology to render a diagnosis of the 
left knee.  

At a September 2004 VA examination, the Veteran complained of 
pain and a grinding sensation in the left knee.  He reported 
flare-ups of pain and stiffness when he performed vigorous 
activities.  He stated that he had difficulty with kneeling, 
squatting, and prolonged standing.  Examination revealed normal 
gait and posture.  The appearance of the left knee was within 
normal limits.  Drawer and McMurray's sign were negative.  There 
was evidence of crepitus.  Range of motion testing of the left 
knee showed 140 degrees flexion and 0 degrees extension without 
pain.  The left knee was not further limited by fatigue, 
weakness, lack, of endurance, or incoordination.  Neurological 
examination indicated normal motor and sensory function.  The 
left lower extremity reflexes showed knee jerk 2+ and ankle jerk 
2+.  An x-ray of the left knee was normal.  The examiner 
diagnosed the Veteran with chronic left-sided patellofemoral 
syndrome and osteoarthritis of the left knee with residual of 
crepitus.  

The Veteran testified before a Decision Review Officer in July 
2004 and testified with his cousin before the Board at a central 
office hearing in March 2010.  Testimony revealed that the 
Veteran sometimes used a four-point cane and walker to ambulate.  
He testified that he wore a compression brace for his left knee 
but that it did not help him.  He reported that he had popping in 
his left knee and could not fully extend his left knee.  He 
stated that his left knee had weakened and collapsed on him 
before and that it would lock up at times.  He also testified 
that he had fallen before due to his knee disability.    

The Veteran submitted a June 2007 lay statement from his friend 
and former employer in support of his claim.  The Veteran's 
former employer stated that the Veteran's knee troubles were 
worsening.  He reported that when the Veteran had been working 
for him, he had been unable to perform many of the tasks of his 
job due to his physical conditions.  He stated that the Veteran 
was often physically ill and was required to maintain several 
medical appointments that caused him to miss work, 

On VA examination in February 2008, the Veteran had normal 
posture with abnormal gait.  He had a positive moderate limp 
favoring his right lower extremity.  There were no abnormal signs 
of weightbearing, but the Veteran did require the use of a cane 
secondary to bilateral knee and low back pain.  Examination 
revealed guarding of movement and crepitus on the left knee.  The 
left knee joint was not in any fixed position or ankylosis.  
Range of motion of the left knee showed 140 degrees flexion and 0 
degrees extension with pain.  After repetitive use, the Veteran 
was not additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  Medial and lateral collateral 
ligaments, anterior and posterior cruciate ligaments, and medial 
and lateral meniscus testing were all normal.    

For VA purposes, normal extension and flexion of the knee is from 
0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2009).  On the 
above examinations, the Veteran's left knee had flexion limited 
at most to 120 degrees, as demonstrated at a June 2005 private 
treatment session.  The flexion of the Veteran's left knee would 
have to be limited to 30 degrees in order to warrant an increased 
initial rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2009).  Diagnostic Code 5260 therefore cannot serve as a 
basis for an increased rating in this case.  Similarly, an 
increased initial rating is not warranted under Diagnostic Code 
5261.  The Veteran had full extension on all of the above 
examinations, and the Veteran's left knee extension would have to 
be limited to 15 degrees in order to warrant an increased rating 
of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).  
Therefore, Diagnostic Code 5261 cannot serve as a basis for an 
increased initial rating for the Veteran's left knee disability.  

The Board has determined that the Veteran is not entitled to 
compensable ratings  under Diagnostic Codes 5260 and 5261.  
Because he did not meet the criteria for compensable ratings 
under Diagnostic Codes 5260 and 5261, no separate ratings are 
warranted.  VAOPGCPREC 9-04 (2004), 69 Fed. Reg. 59990 (2005).

The Board also finds that the Veteran is not entitled to an 
increased initial rating due to functional impairment as a result 
of pain on repetitive use.  Although the Veteran complained of 
suffering flare-ups of pain and stiffness when he performed 
vigorous activities, the evidence does not suggest that, on 
repetitive use, the left knee would be restricted by pain or 
other factors to only 30 degrees flexion or 15 degrees extension, 
the criteria for a 20 percent rating, or restricted such that any 
separate compensable ratings would be warranted.  In fact, the 
left knee was limited at most to 120 degrees flexion and full 
extension upon repetitive motion due to pain.  Thus, even 
considering the effects of pain on use, there is no probative 
evidence that the left knee is limited in motion to 15 degrees 
extension or 30 degrees flexion, and thus the requirements for an 
increased rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, 
the Board finds that the evidence does not show that any 
additional functional limitation would result in the Veteran 
warranting any separate compensable ratings for limitation of 
extension and flexion. 

Diagnostic Code 5257 provides a 10 percent rating for slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is warranted for moderate recurrent subluxation or lateral 
instability.  A 30 percent rating is warranted for severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).  In this case, the medical evidence 
does not show any recurrent subluxation, nor does the Veteran 
report any subluxation.  As for instability, although the Veteran 
contends that he had experienced left knee weakness and collapse, 
the objective medical evidence does not show any left knee 
instability on examination.  Therefore, an increased initial 
rating is not warranted for the Veteran's left knee disability 
under Diagnostic Code 5257.  

A claimant who has arthritis and instability of the knee may be 
rated separately under DC 5003 and DC 5257, and rating a knee 
disability under both of those codes does not amount to 
pyramiding.  38 C.F.R. § 4.14 (2009); VAOPGCPREC 23-97 (1997), 62 
Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  
However, a separate rating must be based on additional 
disability.  There is x-ray evidence in this case that 
demonstrates that the Veteran's left knee disability is 
manifested by arthritis.  The criteria under DCs 5003 and 5010 
apply when limitation of motion would be noncompensable under a 
limitation of motion code.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2009).  In this case, the Veteran's left knee 
disability is noncompensable under Diagnostic Codes 5260 and 
5261, which are diagnostic codes predicated on limitation of 
motion.  An increased 20 percent rating is not warranted unless 
there is x-ray evidence of arthritis involving two or more major 
joint groups with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2009).  In this case, 
there is no evidence of arthritis with occasional incapacitating 
exacerbations, so a rating in excess of 10 percent for left knee 
arthritis is not warranted.

In sum, the Board finds that the weight of the credible evidence 
demonstrates that the Veteran's left knee disability did not 
warrant an initial rating in excess of 10 percent disabling for 
all periods under consideration.  The preponderance of the 
evidence is against the claim, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).
Extra-schedular Rating 

The Board notes that the Veteran's former employer stated that 
the Veteran had been unable to perform many of the tasks of his 
job due to his physical and mental conditions.  However, the 
Board finds no evidence that the Veteran's service-connected 
depression with PTSD, residuals of a right lung pulmonary nodule 
removal, right knee disability, or left knee disability present 
such unusual or exceptional disability pictures at any time so as 
to require consideration of extra-schedular ratings.  38 C.F.R. § 
3.321(b)(1) (2009).  The objective medical evidence of record 
shows that manifestations of the Veteran's service-connected 
depression with PTSD, residuals of a right lung pulmonary nodule 
removal, right knee disability, and left knee disability do not 
result in a marked functional impairment to a degree other than 
that addressed by VA's Rating Schedule.  The schedular rating 
criteria are designed to compensate for average impairments in 
earning capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, 
the degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2009).  The Board notes that the Veteran was already granted a 
TDIU rating in a February 2008 rating decision, effective 
February 23, 2007, as compensation for his inability to secure or 
follow substantially gainful employment due to his service-
connected disabilities.  Consequently, the Board concludes that 
referral of this case for consideration of extra-schedular 
ratings is not warranted.  Thun v. Peake, 22 Vet. App. 111 
(2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996). 

Duties to Notify and Assist 

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2006).  The notice must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2002; rating 
decisions in February 2003, November 2004, February 2007, and 
February 2008; statements of the case in November 2004 and 
February 2006; and supplemental statements of the case in 
February 2006 and August 2008.  These documents discussed 
specific evidence, the particular legal requirements applicable 
to the claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities of 
the parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claims with an adjudication of the claims by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty prior to 
the final adjudication in the August 2008 supplemental statement 
of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to these claims.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

ORDER

An initial 50 percent rating, but no higher, for migraine 
headaches is granted.  

An initial 50 percent rating, but no higher, for depression with 
PTSD is granted.  

An initial rating in excess of 0 percent from August 8, 2002, to 
February 23, 2007, for residuals of a right lung pulmonary nodule 
removal is denied.  

An initial rating in excess of 30 percent since February 23, 
2007, for residuals of a right lung pulmonary nodule removal is 
denied.  

An initial rating in excess of 10 percent from August 8, 2002, to 
October 10, 2006, for a right knee disability due to limitation 
of motion and arthritis is denied.  

A separate 10 percent rating for right knee instability is 
granted under Diagnostic Code 5257, from August 8, 2002, to 
October 10, 2006.  

An initial rating in excess of 30 percent since December 1, 2007, 
for a right knee disability is denied.  

An initial rating in excess of 10 percent for a left knee 
disability is denied.  


REMAND

Additional development is needed prior to further disposition of 
the claims for increased initial ratings for a right hip 
disability, a lumbar spine disability, a right shoulder 
disability, and a left shoulder disability.  

The Veteran was last afforded VA examinations for his right hip 
disability, lumbar spine disability, right shoulder disability, 
and left shoulder disability in September 2004.  When available 
evidence is too old for an adequate evaluation of the Veteran's 
current condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The 
Veteran's last examinations are somewhat remote, and he has 
asserted that his disabilities have worsened since the last 
examinations.  Specifically, he alleges that his lumbar spine 
disability prevents him from bending forward past his mid-thighs 
and that he experiences weakness and muscle spasms in his back.  
He also contends that his right hip disability prevented him from 
being able to have any weightbearing on the joint and that he 
experiences pain on motion and when standing.  Regarding the 
shoulder disabilities, he reports that he is unable to lift his 
hands to his head or reach for things because he has significant 
limitation of motion in the shoulders.    

Because there may have been significant changes in the Veteran's 
conditions, the Board finds that new examinations of the spine 
and joints are needed to fully and fairly evaluate the Veteran's 
claims for increased initial ratings.  Allday v. Brown, 7 Vet. 
App. 517 (1995) (where the record does not adequately reveal 
current state of disability, fulfillment of duty to assist 
requires a contemporaneous medical examination, particularly if 
there is no additional medical evidence that adequately addresses 
the level of impairment of the disability since previous 
examination); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a joints 
examination to determine the current 
severity of his service-connected right 
hip disability.  Specifically, the 
examiner should note any limitation of 
motion of the right thigh, including 
flexion, extension, abduction, adduction, 
and rotation.  The claims folder should be 
reviewed by the examiner and the 
examination report should note that 
review.  

2.  Schedule the Veteran for a joints 
examination to determine the current 
severity of his service-connected shoulder 
disabilities.  Specifically, the examiner 
should note any limitation of motion of 
the arms or other impairment of the 
humerus.  The claims folder should be 
reviewed by the examiner and the 
examination report should note that 
review.  

3.  Schedule the Veteran for a spine 
examination to determine the current 
severity of his service-connected lumbar 
spine disability.  Specifically, the 
examiner should note any limitation of 
motion of the Veteran's lumbar spine and 
whether any muscle spasms were severe 
enough to result in abnormal gait or 
spinal contour.  The claims folder should 
be reviewed by the examiner and the 
examination report should note that 
review.  

4.  Then, readjudicate the claims.  If any 
decisions remain adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


